

116 HR 3381 IH: Hold Accountable and Lend Transparency on Campus Sexual Violence Act
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3381IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Ms. Speier (for herself, Mr. Fitzpatrick, Ms. Kuster of New Hampshire, Ms. Adams, Ms. Moore, Ms. Jackson Lee, Mr. Sherman, Mr. Tonko, Ms. Schakowsky, Mrs. Dingell, Miss Rice of New York, Ms. Lee of California, Mr. Aguilar, Ms. Castor of Florida, Ms. Brownley of California, Ms. Wilson of Florida, Mr. Michael F. Doyle of Pennsylvania, Ms. Norton, Ms. Frankel, Ms. DeLauro, Ms. Meng, Mr. Hastings, Ms. Roybal-Allard, Mr. Swalwell of California, Mr. Cohen, Ms. Slotkin, Mr. Ryan, Ms. Clark of Massachusetts, Mr. Luján, Ms. Escobar, Ms. Titus, Ms. Pressley, Mr. Cisneros, Mr. Deutch, Mr. Smith of Washington, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to increase transparency and reporting on campus sexual
			 violence, and for other purposes.
	
 1.Short titleThis Act may be cited as the Hold Accountable and Lend Transparency on Campus Sexual Violence Act or the HALT Campus Sexual Violence Act. 2.Disclosure of Enforcement Actions (a)Disclosure of program reviews and open investigationsThe Department of Education Organization Act (20 U.S.C. 3401 et seq.) is amended—
 (1)in section 203(b) (20 U.S.C. 3413(b)), by adding at the end the following new paragraphs:  (3)The Assistant Secretary for Civil Rights shall make publicly available on the Department’s website a list of institutions under investigation, the sanctions (if any) or findings issued pursuant to such investigations, and a copy of program reviews and resolution agreements, including voluntary resolution agreements, entered into with the Secretary or Attorney General under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) or title IV of the Civil Rights Act of 1964 (42 U.S.C. 2000c et seq.).
 (4)Not later than 30 days after the termination of the resolution agreements described in paragraph (3), the Assistant Secretary for Civil Rights shall transmit to the Secretary, the President, and the Congress, and make publicly available on the Department’s website, the letter terminating the Department of Education's monitoring of such agreements.; and
 (2)in section 205 (20 U.S.C. 3415), by adding at the end the following new subsection:  (c)The Assistant Secretary for Postsecondary Education shall make publicly available on the Department’s website a list of institutions under investigation, the sanctions (if any) or findings issued pursuant to such investigations, and a copy of program reviews and resolution agreements entered into with the Secretary or Attorney General under subsection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f))..
 (b)Inspector GeneralNot later than one year after the date of enactment of this Act, the Inspector General of the Department of Education shall submit to Congress and make publicly available a report reviewing compliance with paragraphs (3) and (4) of section 203(b) of the Department of Education Organization Act (20 U.S.C. 3413(b)) and section 205(c) of such Act (20 U.S.C. 3415), as added by subsection (a).
 3.Disclosures of requests for exemptions under title IXSection 203(b) of the Department of Education Organization Act (20 U.S.C. 3413(b)) is further amended by adding at the end the following new paragraph:
			
 (5)The Assistant Secretary for Civil Rights shall make publicly available on the Department’s website a list of institutions that have requested to be exempt from title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.)..
 4.Authority to Levy FinesSection 203(c) of the Department of Education Organization Act (20 U.S.C. 3413) is amended— (1)by striking and at the end of paragraph (3);
 (2)by striking the period at the end of paragraph (4) and inserting ; and; and (3)by adding at the end the following new paragraph:
				
 (5)to impose a civil penalty to be paid by an institution of higher education that has violated a law under the jurisdiction of the Office for Civil Rights, the amount of which shall be determined by the gravity of the violation, and the imposition of which shall not preclude other remedies available under Federal law..
 5.Climate surveysParagraph (1) of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended by adding at the end the following new subparagraph:
			
 (K)Beginning 18 months after the date of enactment of the HALT Campus Sexual Violence Act, statistics based upon a sexual violence climate survey conducted not later than one year after such date of enactment, and conducted, reviewed, and updated every 2 years thereafter—
 (i)which is developed and approved by the Secretary, in consultation with the Director of the Centers for Disease Control of the Department of Health and Human Services and the Attorney General, except that the National Intimate Partner and Sexual Violence Survey developed by the National Center for Injury Prevention and Control of the Centers for Disease Control and Prevention may be used for purposes of this subparagraph until the sexual violence climate survey has been developed;
 (ii)which assesses the occurrence on campus or in a noncampus building or property during the preceding calendar year for which data is available of—
 (I)instances of domestic violence, dating violence, sexual assault, sexual violence, sexual harassment, and stalking;
 (II)whether the instances described in subclause (I) were experienced in-person or through electronic means;
 (III)indicators of discrimination, and positive and negative trends for intimate relationships that incorporates information about gender identity and sexual orientation;
 (IV)the effectiveness of campus sexual violence awareness and prevention programs and policies for the overall student body and different student populations, such as students of color, students in the LGBTQ communities, immigrant students, pregnant and parenting students, and students with disabilities;
 (V)the effectiveness of current processes for complaints on and investigations into sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based harassment, assault, discrimination, domestic violence, dating violence, and stalking;
 (VI)student’s awareness of campus policies and procedures, including the location and process for accessing campus resources such as the title IX coordinator designated by the institution pursuant to title IX of the Education Amendments of 1972;
 (VII)whether individuals impacted by sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking have experienced negative effects on their education, including diminished grades, dropped classes, leaves of absence;
 (VIII)whether individuals impacted by sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking have experienced negative financial consequences, including costs associated with loss in paid tuition due to leaves of absence, loss in scholarship awards due to diminished grades, counseling, medical services, or housing changes;
 (IX)what training is being provided to faculty and staff on policies and procedures pertaining to sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking, including best practices in prevention;
 (X)whether the perpetrator of sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking was a student and other contextual factors, such as whether force, incapacitation, or coercion was involved;
 (XI)whether individuals impacted by sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking reported such sexual harassment, sexual violence, discrimination, domestic violence, dating violence, and stalking;
 (XII)if such an individual did so report, to whom they reported, and what response the survivor received;
 (XIII)if such an individual reported to the institution of higher education, did the institution conduct an investigation and how long did the investigation take;
 (XIV)campus community members’, such as students, full-time and part-time staff and faculty, and administration officials, attitudes toward sexual violence and harassment, including individuals’ willingness to intervene as a bystander of sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, and stalking;
 (XV)campus community members’, such as students, full-time and part-time staff and faculty, and administration officials, perception of campus safety and confidence in the institution’s ability to appropriately address sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, and stalking; and
 (XVI)any other issues relating to sex-based, race-based, national origin-based, sexual orientation-based, gender identity-based, and disability-based discrimination, harassment, assault, domestic violence, dating violence, and stalking, as appropriate; and
 (iii)which shall be made publicly available and readily accessible to and usable by individuals, including individuals with disabilities, on the institution’s website, including on webpages directed at prospective and current students.
					.
 6.Creation of a private right of actionSection 485(f)(14) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(14)) is amended to read as follows:
			
				(14)
 (A)Subject to subparagraph (C), an aggrieved individual may allege a violation of this subsection in a judicial proceeding. A court may award an aggrieved individual all appropriate relief, including equitable relief, compensatory damages, cost of the action, and remedial action.
 (B)This paragraph shall not be construed to preclude an aggrieved individual from obtaining other remedies under any other provision of law or to require such individual to exhaust any administrative complaint process or notice-of-claim requirement before seeking redress under this paragraph.
 (C)For actions brought pursuant to this paragraph, the statute of limitations period shall be determined in accordance with section 1658(a) of title 28, United States Code. The tolling of any such limitations period shall be determined in accordance with section 1979 of the Revised Statutes of the United States (42 U.S.C. 1983) in the forum State..
 7.Increase of Clery Act penaltiesSection 485(f)(13) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(13)) is amended— (1)by striking in the same amount and; and
 (2)by inserting before the period at the end the following: , expect that such section shall be applied by substituting $100,000 for $25,000. 8.Notification of policies aimed at prevention of sexual violence (a)In generalParagraph (8) of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended by adding at the end the following new subparagraphs:
				
 (D)The statement of policy described in subparagraph (A) shall be— (i)written using simple and understandable language and clear formatting; and
 (ii)made widely available and posted on the institution’s public website in a manner that is readily accessible to and usable by individuals, including individuals with disabilities, and in conspicuous places, including places in and around student housing, residence halls, student health centers, student recreation centers, the main student center on campus, academic buildings, libraries, and athletic facilities, where students congregate and are likely to see it.
 (E)The statement of policy described in subparagraph (A) shall be provided, on an annual basis, to each student group, student team, or student organization which is part of such institution, is recognized by the institution, or permitted by the institution to use its name or facilities or is known by the institution to act as an unaffiliated student group, student team, or student organization, and each institution of higher education described in subparagraph (A) shall ensure that each such group, team, or organization distributes a copy of such policy to each of its members as well as each of its applicants for membership, including plebes, pledges, or similar applicants.
 (F)An institution’s compliance with subparagraph (E) with respect to an unaffiliated student group, student team, or student organization shall not constitute evidence of the institution's recognition or endorsement of such unaffiliated group, team, or organization..
 (b)Comptroller General ReviewNot later than August 1, 2021, the Comptroller General shall report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on—
 (1)the implementation of section 485(f)(8) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(8)), as amended by subsection (a), including—
 (A)the extent to which institutions of higher education have developed the statement of policy required under subparagraph (A) of such section;
 (B)how institutions of higher education are— (i)distributing such statement of policy; and
 (ii)determining whether the policy is received and understood by students; and (C)the Secretary of Education’s oversight of the compliance of institutions of higher education with respect to the statement of policy requirements under such section, including efforts, in consultation with the Attorney General, to provide technical assistance to institutions of higher education in complying with such requirements; and
 (2)any changes in the numbers of dating violence, domestic violence, sexual assault, or stalking incidents reported to campus security authorities or local police agencies as indicated by the annual security reports distributed under section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)) or the climate survey established in Section 4 of this Act.
				9.Campus sexual violence task force
 (a)Campus sexual violence task forceNot later than September 1, 2021, the Secretary of Education, the Secretary of Health and Human Services, and the Attorney General shall establish a joint interagency task force to be known as the Campus Sexual Violence Task Force that shall—
 (1)provide pertinent information to the Secretary of Education, Attorney General, Congress, and the public with respect to campus sexual violence prevention, investigations, and responses, including the creation of consistent, public complaint processes for violations of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f));
 (2)provide recommendations to institutions of higher education for establishing sexual assault prevention and response teams;
 (3)develop recommendations for institutions of higher education on providing survivor resources, including healthcare, sexual assault kits, sexual assault nurse examiners, culturally responsive and inclusive standards of care, trauma-informed services, and access to confidential advocacy and support services;
 (4)develop recommendations in conjunction with student groups at greater statistical risk of perpetuating rape culture such as fraternities and athletic departments for best practices for responses and prevention with respect to sexual violence and dating violence for educational institutions, taking into consideration an institution’s size and resources;
 (5)develop recommendations on culturally responsive and inclusive approaches to supporting survivors, which include consideration of race, ethnicity, national origin, immigrant status, gender identity, sexual orientation, ability, socio-economic status, exposure to trauma, and other compounding factors;
 (6)solicit periodic input from a diverse group of survivors, trauma specialists, advocates from national, State, and local anti-sexual violence advocacy organizations, institutions of higher education, and other public stakeholders;
 (7)assess the Department of Education’s ability under section 902 of the Education Amendments of 1972 (20 U.S.C. 1682) to levy intermediate fines for noncompliance with title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) and the advisability of additional remedies for such noncompliance, in addition to the remedies already available under Federal law; and
 (8)create a plan described in subsection (c). (b)Personnel details (1)Authority to detailNotwithstanding any other provision of law, the head of a component of any Federal agency that is funded under the Violence Against Women Act of 1994 (42 U.S.C. 13925 et seq.) may detail an officer or employee of such component to the Campus Sexual Violence Task Force or to the Secretary of Education to assist the Task Force with the duties described in subsection (a), as jointly agreed to by the head of such component and the Task Force.
 (2)Basis for detailA personnel detail made under paragraph (1) may be made— (A)for a period of not more than 3 years; and
 (B)on a reimbursable or nonreimbursable basis. (c)Additional planNot later than 90 days after the date on which the Campus Sexual Violence Task Force is established under subsection (a), the Task Force shall submit to Congress a plan for recruiting, retaining, and training a highly-qualified workforce employed by the Department of Education to carry out investigation of complaints alleging a violation of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) or section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)), and enforcement of such title IX (20 U.S.C. 1681 et seq.) or such section 485(f) (20 U.S.C. 1092(f)), with respect to campus sexual violence. Such plan shall include—
 (1)an assessment of the capabilities of the current workforce carrying out such investigation and enforcement;
 (2)an examination of issues of recruiting, retention, and the professional development of such workforce, including the possibility of providing retention bonuses or other forms of compensation for the purpose of ensuring the Department of Education has the capacity, in both personnel and skills, needed to properly perform its mission and provide adequate oversight of educational institutions;
 (3)an assessment of the benefits of outreach and training with both law enforcement agencies and institutions of higher education with respect to such workforce;
 (4)an examination of best practices for making institutions of higher education aware of the most effective campus sexual violence prevention, investigation, and response practices and identifying areas where more research should be conducted; and
 (5)strategies for addressing such other matters as the Secretary of Education considers necessary to campus sexual violence prevention, investigation, and responses.
 (d)Annual reportThe Campus Sexual Violence Task Force shall report to Congress on an annual basis, and make publicly available, a report of its activities and any update of the plan required under subsection (c), including the number of complaints received regarding sexual violence (including violence on the basis of sexual orientation and gender identity), the number of open investigations, the average time to complete an investigation, the number of investigations initiated based on complaints, and the number of investigations initiated by the Department of Education.
			(e)Authorization of appropriations
 (1)Title IX of the Education Amendments of 1972There are authorized to be appropriated for training, hiring, and retaining a workforce exclusively dedicated to investigation and enforcement of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) provisions with respect to sexual violence, for fiscal year 2021 and each of the 4 succeeding fiscal years, an amount that is equal to the sum of the amounts appropriated for such purpose for fiscal year 2020 plus $5,000,000.
 (2)Section 485(f) of the Higher Education Act of 1965There is authorized to be appropriated for training, hiring, and retaining a workforce exclusively dedicated to investigation and enforcement of section 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)), for fiscal year 2021 and each of the 4 succeeding fiscal years, an amount that is equal to the sum of the amounts appropriated for such purpose for fiscal year 2020 plus $5,000,000.
 (f)DefinitionsIn this section: (1)The term educational institution includes an institution of higher education, an elementary school, or a secondary school.
 (2)The terms elementary school and secondary school have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)The term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (4)The term sexual assault has the meaning of an offense that meets the definition of rape, fondling, incest, or statutory rape under—
 (A)the Uniform Crime Report of the Federal Bureau of Investigation; and (B)the final regulations published by the Department of Education in the Federal Register on October 20, 2014, for Appendix A of subpart D of part 668, Code of Federal Regulations (79 Fed. Reg. 62752).
 10.Conforming amendmentsSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) is amended— (1)in paragraph (1)(F)(i)(II), by striking sex offenses, forcible or nonforcible and inserting sexual assault; and
 (2)by amending paragraph (6)(A)(v) to read as follows:  (v)The term sexual assault has the meaning of an offense that meets the definition of rape, fondling, incest, or statutory rape under—
 (I)the Uniform Crime Report of the Federal Bureau of Investigation; and (II)the final regulations published by the Department of Education in the Federal Register on October 20, 2014, for Appendix A of subpart D of part 668, Code of Federal Regulations (79 Fed. Reg. 62752)..
			